Citation Nr: 0207191	
Decision Date: 07/02/02    Archive Date: 07/10/02

DOCKET NO.  00-19 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an increased rating for headaches, 
currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for residuals of a 
cerebral vascular accident, secondary to service-connected 
headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel



INTRODUCTION

The appellant served on active duty from December 1988 to 
March 1992.

This appeal arises from an April 1999 decision of the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the appellant an 
increased rating for his service-connected headaches, 
evaluated as 30 percent disabling. 

Although the issue of entitlement to service connection for 
residuals of a cerebral vascular accident, secondary to 
service-connected headaches has not been certified for 
appeal, the appellant, through his representative, filed a 
notice of disagreement with this issue in his February 2002 
brief.  Because VARO has not issued a Statement of the Case 
(SOC) in this regard, a remand to is required.  See Manlicon 
v. West, 12 Vet. App. 238 (1999).


FINDING OF FACT

The appellant's headaches occur, on average, once per day and 
last from two to three hours, and they require the appellant 
to leave work approximately twice per month.


CONCLUSION OF LAW

The criteria are met for a maximum rating of 50 percent for 
migraine headaches.  38 U.S.C.A. §§ 1155 (West 1991); 38 
C.F.R. § 4.124a, Diagnostic Code 8100 (2001).





REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to an increased rating for headaches, currently 
evaluated as 30 percent disabling.

As a preliminary matter, by virtue of the Statement of the 
Case and the Supplemental Statement of the Case issued during 
the pendency of the appeal, the appellant and his 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate his 
claim.  The RO made reasonable efforts to obtain relevant 
records adequately identified by the appellant and, in fact, 
it appears that all evidence identified by the appellant 
relative to his claim has been obtained and associated with 
the claims folder.  VA examinations were conducted in October 
1999 and April 2001, and copies of the reports were 
associated with the file.  Under these circumstances, there 
is no reasonable possibility that further development would 
result in the procurement of additional pertinent evidence.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).

In evaluating the appellant's request for an increased rating, 
all of the medical evidence of record, including the 
appellant's relevant medical history is considered.  Peyton v. 
Derwinski, 1 Vet.App. 282 at 287 (1991).  Disability 
evaluations are determined by the application of a schedule of 
ratings based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2001).  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 (2001) requires that each disability be viewed 
in relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 (2001) requires that medical reports be 
interpreted in light of the whole recorded history.  Schafrath 
v. Derwinski, 1 Vet.App. 589 (1991).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet.App. 55 (1994). 

In assigning an appropriate rating, the policy against 
"pyramiding" of disability awards enumerated by 38 C.F.R. 
§ 4.14 must be considered.  The assignment of a particular 
Diagnostic Code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet.App. 532, 538 
(1993).  One Diagnostic Code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether other rating codes were "more 
appropriate" than the one used by the RO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

The appellant's headaches are rated under Diagnostic Code 
8100, migraines, and a 30 percent disability rating is 
assigned.  38 C.F.R. § 4.124 (a), Diagnostic Code 8100 
(2001).  A 30 percent disability rating is assigned for 
migraine headaches when there are characteristic prostrating 
attacks occurring on an average once a month over the last 
several months.  A 50 percent rating is assigned for migraine 
headaches when there are very frequent completely prostrating 
and prolonged attacks productive of severe economic 
inadaptibility.  38 C.F.R. § 4.124 (a), Diagnostic Code 8100 
(2001).

A VA examination was conducted in October 1999.  The examiner 
noted that a review of the appellant's clinic records 
revealed numerous visits from 1993 to the present for a 
variety of conditions, but particularly for discomfort 
pertaining to his right knee as well as headaches.  The 
appellant reported that his headaches were "migraine."  
They were described as pounding in character, occurring 
without aura, beginning in both temples and eventually 
working backward toward his neck.  He stated that when he was 
promoted to an advanced computer position, his headaches 
worsened and occurred daily.  He thought that he had less 
difficulty with them when he was removed from daily computer 
generated pressures.  He believed that his headaches were 
regularly precipitated by tension and depression.  He stated 
that they occurred daily and lasted for several hours or 
longer.  He had been treated with Sumatriptan, the 
pharmaceutical name for "Imitrex" which he claimed soothed 
him, although his headaches would return with additional 
psychological stress.  He claimed that his headaches were 
made worse by the odor of exhaust and gas as well as 
pyshcological stress.  They were relieved by resting or 
massaging his temples and neck.  He reported that he would 
leave work about twice a month, but at other times did his 
best.  He claimed that, on the occasions when he left work, 
he sought a dark, quiet place where he was free from light 
and noise, both of which appeared to make his headaches 
worse.  He claimed that he had occasional nausea, but had 
never vomited.  He did not have motion sickness.   The 
examiner diagnosed that the appellant's headaches were a 
portion of his behavioral disorder.  They did not meet the 
diagnostic criteria for migraine and it was therefore not 
surprising that agents likely to benefit migraines had not 
benefited the appellant.  

Private medical treatment records from DePaul Health Center 
dated in July 2000 reveal that the appellant reported a past 
medical history of migraines.  He claimed that he had 
experienced a migraine prior to awakening with slurred 
speech.  He also had numbness and tingling in his mouth, 
right shoulder and arm.  The assessment was of CVA (cerebral 
vascular accident) versus TIA (transient ischemic attack).  A 
CT of his head at the time of admission was negative.  An MRI 
was conducted which indicated CVA.  The impression was of two 
small cortical infarctions in the left parietal lobe that 
most likely represented embolic sequelae.  The MRI of the 
brain was otherwise without significant abnormality.  No 
additional infarction was seen.  

A VA neurological disorders examination was conducted in 
April 2001.  The appellant again reported a history of 
headaches.  He claimed that his headaches were pounding 
headaches at the top of his head.  He denied any warning.  He 
indicated that it was like pressure in his head.  He stated 
that he would usually lay down to rest and sleep.  He 
reported nausea but no vomiting.  He claimed that his 
headaches lasted up to three days.  Before having a migraine, 
he described pressure in the right temple that traveled 
around his head.  He claimed that he would lay down the first 
day and then deal with it the second or third day.  He stated 
that he took medication for his headaches and by the second 
day some of the pressure was relieved.  He indicated that 
earlier that week, he had been unable to go to work on Monday 
due to a headache.  He reported that he had had a migraine 
headache twice a month since 1992.  

According to 38 U.S.C.A. § 5107(b), when there is an 
approximate balance of the positive and negative evidence 
regarding the merits of a claim, the benefit of the doubt is 
to be given to the claimant.  This is a codification of the 
long-standing policy of the Department of Veterans Affairs 
(VA) set out at 38 C.F.R. § 3.102 (2001), which provides that 
when "a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant."  The Court of Appeals for 
Veterans Claims discussed the history and meaning of these 
provisions in Gilbert v. Derwinski, 1 Vet.App. 49, 54-55 
(1990), stating that "[w]hen all of the evidence is assembled, 
the Secretary, or his designee, is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied."  Id. at 
55.

Based on a review of all the evidence of record, an 
evaluation of 50 percent, the highest available under DC 
8100, is warranted.  Specifically, the medical evidence shows 
that the appellant complains of daily headaches lasting for 2 
to 3 hours to 2 to 3 days which require him to leave work 
twice per month.  During such headaches, he says that he has 
pain and occasional nausea.  He states that he has to rest 
and take medication.  The aforementioned symptomatology 
clearly exceeds the criteria for a 30 percent rating; rather, 
it more nearly approximates the criteria for a 50 percent 
rating.  With the benefit of the doubt given to the 
appellant, the number and level of migraine headaches is 
sufficient to warrant a 50 percent rating under Diagnostic 
Code 8100.  There is no higher rating under this code, and 
there is no other code for assigning a higher schedular 
rating.

Application of the extraschedular provision is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2001).  There is no 
objective evidence that this service-connected disability 
presents such an exceptional or unusual disability picture, 
with such factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  Hence, 
referral by the RO to the Under Secretary for Benefits, or 
the Director of Compensation and Pension Service, under the 
above-cited regulation, was not required.  See Bagwell v. 
Brown, 9 Vet.App. 337 (1996).


ORDER

A 50 percent rating for service-connected headaches is 
granted.


REMAND

Entitlement to service connection for residuals of a cerebral 
vascular accident, secondary to service-connected headaches.

As previously indicated, the appellant, through his 
representative in his February 2002 brief, expressed 
disagreement with VARO's denial of his claim for entitlement 
to service connection for residuals of a cerebral vascular 
accident, secondary to service-connected headaches.  In such 
cases, there is some authority that the appellate process has 
commenced and that the veteran is entitled to a statement of 
the case on the issue.  See Pond v. West, No. 97-1780 (U.S. 
Vet. App. Apr. 21, 1999); Manlicon v. West, 12 Vet. App. 238 
(1999).  Accordingly, while the Board does not have 
jurisdiction to decide the issue on the merits under the 
aforementioned guidance, the issue is to be remanded to VARO 
for additional action.

VARO should, in accordance with 
applicable procedures, consider any 
evidence obtained since the notice of 
disagreement, and, as appropriate, 
provide the appellant a Statement of the 
Case on the issue of entitlement to 
service connection for residuals of a 
cerebral vascular accident, secondary to 
service-connected headaches.  With the 
Statement of the Case, VARO should inform 
the appellant that in order to complete 
the appellate process he should submit a 
timely substantive appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


